Citation Nr: 1827911	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-44 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) for the period prior to May 28, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from February 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In the course of the instant appeal, VA issued a July 2015 rating decision that granted service connection for prostate cancer and assigned a 100 percent evaluation for that disability.  That decision also granted entitlement to special monthly compensation based on housebound status effective May 28, 2015.  As the Veteran has therefore been in receipt of a total schedular evaluation in addition to special monthly compensation, the Veteran's claim for a TDIU beginning on that date is moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the Board must remand this matter for further evidentiary development

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As part of its duty to assist claimants, VA must obtain relevant evidence upon receipt of a substantially complete application for benefits.  When relevant evidence is in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain such evidence.  38 C.F.R. § 3.159(c)(2).  

Here, VA medical examinations from March 2014 indicate that the Veteran continues to receive treatment for his service-connected diabetes and cardiologic disabilities and the record indicates that VA is the Veteran's primary care provider.  However, the record does not contain any treatment records or examination reports from any point after July 2011.  As these records are essential in evaluating the impact of the Veteran's ability to obtain and sustain gainful employment for the period prior to May 2015, the Board finds that VA must obtain them and consider them in connection with the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

Obtain any outstanding VA treatment records that are not currently of record, to include treatment records from the VA San Juan Medical Center and Ponce outpatient clinic.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




